DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to amendment filed on July 14, 2022

3.	Claims 1-8 are allowable over the prior art of record.
4.	 The following is the Examiner's statement of reasons for the indication of allowable subject matter.
 	The closest prior art, Bahrami et al. (US 2016/0314692), discloses that machine learning algorithms can be used to analyze vehicle track data from past instances of vehicle operations as well as known vehicle intent data for the past instances of vehicle operations to generate vehicle intent prediction models for the various vehicle operations. In various aspects, contextual factors, such as weather and aircraft type, can also be used to generate the vehicle intent prediction models. The vehicle intent prediction models can be generated in real time or near-real-time and can then be used to predict vehicle intent for current vehicle operations based on the current vehicle track of the vehicle operations. The vehicle intent prediction model can be used to predict future vehicle trajectories for the various vehicle operations in real time or near-real-time. The predicted future vehicle trajectories can be used to limit the number of alerts to air traffic controllers to instances in which the predicted future vehicle trajectories are likely to result in two aircraft colliding or closing to a distance from one another that is less than a threshold amount.	 
 	Although the closest prior art discloses several claimed limitations, none of the references teaches:
 “obtain input data representative at least of [[the]] a state of air traffic, to deliver, to the air traffic controller operating the system, information relative to the air traffic and established as a function at least of said obtained input data, to receive, from an air traffic controller, instructions as a function of said delivered information and to process said instructions;
a neural network derived from learning carried out by a computer, based on sets of elements of a first history of sets of elements, each set of elements being associated with a respective aerial situation corresponding to a respective moment from among a plurality of respective moments in the history and including at least input data obtained by an electronic air traffic control system at the respective moment and the received air traffic control instruction(s) received by said system following the delivery of information established based on said input data..”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661